Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 1 of 52 Page ID #:476




    1 Robert V. Prongay (SBN 270796)
      Casey E. Sadler (SBN 274241)
    2
      Raymond D. Sulentic (SBN 316913)
    3 GLANCY PRONGAY & MURRAY LLP
      1925 Century Park East, Suite 2100
    4
      Los Angeles, California 90067
    5 Telephone: (310) 201-9150
      Facsimile: (310) 201-9160
    6
      Email:      rprongay@glancylaw.com
    7             csadler@glancylaw.com
                  rsulentic@glancylaw.com
    8
   9 Counsel for Alejandro Handal, Steven
  10 Cardoza, and Homayon Farnoodymeher
     and Lead Counsel for the Class
  11
  12 [Additional Counsel on Signature Page]
  13
  14                      UNITED STATES DISTRICT COURT
  15                    CENTRAL DISTRICT OF CALIFORNIA
  16
  17 IN RE ALTERYX, INC. SECURITIES           CASE NO. 8:20-cv-01540 DOC (JDEx)
     LITIGATION
  18                                          AMENDED CLASS ACTION
  19                                          COMPLAINT FOR VIOLATIONS
                                              OF FEDERAL SECURITIES LAWS
  20
  21
  22                                          DEMAND FOR JURY TRIAL
  23
  24
  25
  26
  27
  28

                              AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 2 of 52 Page ID #:477




    1                                      TABLE OF CONTENTS
    2
        I.     NATURE OF THE ACTION .......................................................................... 1
    3
    4 II.      JURISDICTION AND VENUE...................................................................... 3
    5
        III.   PARTIES ......................................................................................................... 3
    6
        IV.    SUBSTANTIVE ALLEGATIONS ................................................................. 5
    7
    8          A.       Alteryx Portrays Itself As A Revenue Growth Story, But That
                        Growth Is Artificially Boosted By Manipulating Revenue
    9
                        Following An Accounting Change ....................................................... 5
  10
  11           B.       Alteryx Instructs Its Sales Force To Replace Profitable Deals
                        With Lower Margin Contracts Over Longer Durations To
  12                    Increase Near-Term Revenue................................................................ 8
  13
               C.       After Rip-And-Replace Opportunities Become Saturated, And
  14                    Thus Unsustainable, Revenue Growth Wanes, And Defendants
  15                    Try To Refocus The Market Away From Looking At Revenue
                        Towards ARR ....................................................................................... 9
  16
  17           D.       Alteryx Announces 2019 Fiscal Results And Provides 2020
                        Fiscal Guidance Without Disclosing The Rip-And-Replace
  18                    Scheme Or ARR.................................................................................. 12
  19
               E.       Alteryx Reports A Weak Q1 2020 ARR And Lowers Its 2020
  20                    Revenue Guidance, Partially Admitting That Revenue Growth Is
  21                    Impacted By Timing, But Fails To Disclose The Full Revenue
                        Picture ................................................................................................. 13
  22
  23           F.       The Company Reveals The True Impact Of Its Rip-And-Replace
                        Scheme ................................................................................................ 15
  24
  25           G.       Only After The Company’s Long-Standing CEO Is Replaced
                        Does Alteryx Provide Metrics That Confirm Defendants Were
  26                    Aware That Revenue Was Decelerating And That ARR Was
  27                    Touted To Conceal This Fact .............................................................. 17

  28
                                            AMENDED CLASS ACTION COMPLAINT
                                                           i
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 3 of 52 Page ID #:478




    1 V.      DEFENDANTS’ MATERIALLY FALSE AND/OR MISLEADING
              STATEMENTS AND OMISSIONS ISSUED DURING THE CLASS
    2
              PERIOD ......................................................................................................... 17
    3
              A.       Defendants’ False And Misleading Statements Disseminated To
    4
                       the Public On February 13, 2020 ........................................................ 18
    5
              B.       Defendants’ False And Misleading Statements Disseminated To
    6
                       the Public On February 24, 2020 ........................................................ 22
    7
              C.       Defendants’ False And Misleading Statements Disseminated To
    8
                       the Public On May 6, 2020 ................................................................. 23
    9
  10 VI.      LOSS CAUSATION ..................................................................................... 27

  11 VII. ADDITIONAL SCIENTER ALLEGATIONS ............................................. 31
  12
              A.       The Individual Defendants Profited Handsomely From Selling
  13                   Alteryx Shares At Inflated Prices ....................................................... 31
  14
              B.       Longstanding Executives Directly Involved In The Scheme Were
  15                   Removed From Their Position Following Its Disclosure And
  16                   Company Only Revealed ARR After The CEO’s Removal ............... 33

  17          C.       Alteryx’s Sales Of Its Web Services Were The Company’s Core
  18                   Operations ........................................................................................... 34

  19          D.       The Company’s Accounting Firm Is Replaced Just As The
  20                   Accounting Rule Changes That Enable Defendants’ Scheme
                       Come Into Effect ................................................................................. 35
  21
  22          E.       CORPORATE SCIENTER ALLEGATIONS .................................... 35

  23 VIII. CLASS ACTION ALLEGATIONS.............................................................. 35
  24
        IX.   UNDISCLOSED ADVERSE FACTS .......................................................... 37
  25
  26 X.       APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-
              ON-THE-MARKET DOCTRINE) ............................................................... 38
  27
  28
                                           AMENDED CLASS ACTION COMPLAINT
                                                         ii
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 4 of 52 Page ID #:479




    1 XI.        INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND
                 BESPEAKS CAUTION DOCTRINE........................................................... 40
    2
    3 XII. CLAIMS ........................................................................................................ 41
    4
        XIII. PRAYER FOR RELIEF ................................................................................ 45
    5
        XIV. JURY TRIAL DEMANDED ........................................................................ 46
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            AMENDED CLASS ACTION COMPLAINT
                                                          iii
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 5 of 52 Page ID #:480




    1        Lead    Plaintiffs   Alejandro   Handal,    Steven    Cardoza   and   Homayon
    2 Farnoodymeher (collectively, “Plaintiffs”), bring this Amended Class Action
    3 Complaint against Alteryx, Inc. (“Alteryx” or the “Company”), Dean A. Stoecker
    4 (“Stoecker”) and Kevin Rubin (“Rubin”) (together, “Defendants”). The allegations
    5 herein are based on Plaintiffs’ personal knowledge as to their own acts and on
    6 information and belief as to all other matters, such information and belief having
    7 been informed by the investigation conducted by and under the supervision of Lead
    8 Counsel, which includes a review of: U.S. Securities and Exchange Commission
    9 (“SEC”) filings by Alteryx; securities analysts’ reports and advisories about the
  10 Company; press releases and other public statements issued by the Company; media
  11 reports about the Company; interviews with former Alteryx employees; and other
  12 publicly available information concerning Alteryx. Lead Counsel’s investigation
  13 into the matters alleged herein is ongoing, and many relevant facts are known only
  14 to, or are exclusively within the custody or control of, Defendants. Plaintiffs believe
  15 that substantial additional evidentiary support will exist for the allegations set forth
  16 herein after a reasonable opportunity for discovery. On behalf of themselves and the
  17 class they seek to represent, Plaintiffs allege as follows:
  18 I.      NATURE OF THE ACTION
  19         1.     This is a federal securities class action on behalf of persons or entities
  20 who or which purchased or acquired Alteryx securities between February 13, 2020
  21 and August 7, 2020, inclusive (the “Class Period”) and were damaged thereby,
  22 seeking to pursue remedies under Sections 10(b) and 20(a) of the Securities
  23 Exchange Act of 1934 (the “Exchange Act”).
  24         2.     This is a straightforward case of securities fraud.        Knowing that
  25 investors and analysts were focused on the Company’s sustained revenue growth,
  26 Alteryx artificially propped up its stock price by inflating its revenue through a
  27 practice called “rip and replace,” where Alteryx had existing customers enter into
  28 longer term deals at a lower price. Restructuring existing contracts in this way
                                  AMENDED CLASS ACTION COMPLAINT
                                                 1
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 6 of 52 Page ID #:481




    1 exploited a recent change in accounting rules to recognize more immediate revenue
    2 on Alteryx’s financial statements and maintain the appearance of revenue growth.
    3 This practice, however, was unsustainable because it relied on taking future periods’
    4 revenue and booking it in the present.        As such, Defendants knew that their
    5 restructuring practices created a looming revenue cliff that hung over the
    6 Company’s future.
    7           3.   For a while, Defendants’ scheme was incredibly successful. Alteryx’s
    8 high stock price resulting from these inflated revenues enabled Defendants Stoecker
    9 and Rubin to sell their Alteryx stock for more than $120 million from the beginning
  10 of 2019 through the end of the Class Period and more than $72 million during the
  11 Class Period.
  12            4.   Defendants realized that their continued revenue growth was
  13 unsustainable, so they made the conscious decision to shift the focus of investors
  14 and analysts away from revenue.         As such, when revenue began to materially
  15 decelerate, Defendants began to tell the market that it should consider Annual
  16 Recurring Revenue (“ARR”), a non-GAAP1 metric, as most indicative of the
  17 Company’s future performance. This was done to prevent investors from realizing
  18 that the Company was cannibalizing its long-term future for short-term gains in
  19 revenue. However, even though Defendants were initially successful in muting the
  20 impact of deteriorating revenue by focusing investors on ARR, the Company was
  21 unable to prevent the stock from cratering when the true impact of the “rip-and-
  22 replace” scheme came to light.
  23            5.   Defendants acted with scienter and must be held accountable for their
  24 wrongful acts and omissions which, as the true facts came to light, were the cause of
  25 a significant decline in the market value of the Company’s stock. Plaintiffs and
  26 other Class members have suffered significant losses and damages at the hands of
  27
        1
  28        GAAP refers to Generally Accepted Accounting Procedures.

                                  AMENDED CLASS ACTION COMPLAINT
                                                 2
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 7 of 52 Page ID #:482




    1 Defendants and are entitled to redress.
    2 II.    JURISDICTION AND VENUE
    3        6.    The claims asserted here arise under Sections 10(b) and 20(a) of the
    4 Exchange Act (15 U.S.C. §§ 78j(b) & 78t(a)) and Rule 10b-5 promulgated by the
    5 SEC (17 C.F.R. § 240.10b-5).
    6        7.    This Court has jurisdiction over the subject matter of this action under
    7 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
    8        8.    Venue is proper in this Judicial District under 28 U.S.C. §1391(b) and
    9 Section 27 of the Exchange Act (15 U.S.C. §78aa(c)).             Substantial acts in
  10 furtherance of the alleged securities law violations, and/or the effects of the
  11 violations, occurred in this Judicial District. Many acts charged herein, including
  12 the preparation and dissemination of materially false and/or misleading information,
  13 occurred in substantial part in this Judicial District. In addition, the Company’s
  14 principal executive offices are in this District.
  15         9.    In connection with the acts, transactions and conduct alleged herein,
  16 Defendants directly and indirectly used the means and instrumentalities of interstate
  17 commerce, including the U.S. mails, interstate telephone communications, and the
  18 facilities of a national securities markets.
  19 III.    PARTIES
  20         10. Plaintiffs, as set forth in their previously filed certifications,
  21 incorporated by reference herein (Dkt. No. 19), purchased Alteryx securities during
  22 the Class Period, and suffered damages as a result of the federal securities law
  23 violations and false and/or misleading statements and/or material omissions alleged
  24 herein.
  25         11. Defendant Alteryx is incorporated under the laws of Delaware with its
  26 principal executive offices located at 3345 Michelson Drive, Suite 400, Irvine,
  27 California. Alteryx’s Class A common stock trades on the New York Stock
  28 Exchange under the symbol “AYX.”
                                 AMENDED CLASS ACTION COMPLAINT
                                                3
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 8 of 52 Page ID #:483




    1        12. Throughout the Class Period, Alteryx, through its officers and directors,
    2 published periodic filings with the SEC and made public statements that, as alleged
    3 herein, contained material misrepresentations and omissions that artificially inflated
    4 the price of the Company’s shares.
    5        13. Defendant Stoecker was the Company’s Chairman and Chief Executive
    6 Officer (“CEO”) from its founding in 1997 until his separation from the Company
    7 on October 5, 2020, when he was replaced by current CEO, Mark Anderson. Before
    8 co-founding Alteryx, Stoecker held various sales and business leadership roles at
    9 Strategic Mapping and Dun & Bradstreet.            Stoecker earned his MBA from
  10 Pepperdine University and his undergraduate degree in international business from
  11 the University of Colorado, Boulder.
  12         14. Defendant Rubin was, at all relevant times, the Company’s Chief
  13 Financial Officer (“CFO”). Rubin, a CPA (inactive), began his career at Arthur
  14 Anderson, serving technology clients of similar size to Alteryx, for seven years.
  15 Before joining Alteryx, Rubin was chief financial officer of MSC Software, a
  16 private equity-backed software company. Prior to MSC Software, Rubin served as
  17 chief financial officer for Pictage, a venture-backed Software-as-a-Service (SaaS)
  18 provider; DataDirect Networks, a data storage equipment provider; and MRV
  19 Communications, a publicly traded telecommunications equipment provider. He
  20 holds a bachelor’s degree in business economics with an emphasis in accounting
  21 from the University of California, Santa Barbara.
  22         15. Defendants      Stoecker   and   Rubin    (collectively   the   “Individual
  23 Defendants”), because of their positions with the Company, possessed the power
  24 and authority to control the contents of the Company’s reports to the SEC, press
  25 releases and presentations to securities analysts, money and portfolio managers and
  26 institutional investors, i.e., the market. The Individual Defendants were provided
  27 with copies of the Company’s reports and press releases alleged herein to be
  28 misleading prior to, or shortly after, their issuance and had the ability and
                                 AMENDED CLASS ACTION COMPLAINT
                                                4
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 9 of 52 Page ID #:484




    1 opportunity to prevent their issuance or cause them to be corrected. Because of their
    2 positions and access to material non-public information available to them, the
    3 Individual Defendants knew that the adverse facts specified herein had not been
    4 disclosed to, and were actively concealed from, the public, and that the positive
    5 representations which were being made were then materially false and/or
    6 misleading. The Individual Defendants are liable for the misrepresentations pleaded
    7 herein.
    8         16. Throughout the Class Period, the Individual Defendants often spoke to
    9 investors and analysts on conference calls and at investor conferences. Both
  10 Individual Defendants possessed the power and authority to control the contents of
  11 the Company’s public filings with the SEC. During the Class Period, both Individual
  12 Defendants signed or authorized the signing of and certified the accuracy of
  13 Alteryx’s Quarterly Reports.
  14 IV.      SUBSTANTIVE ALLEGATIONS
  15          17. Alteryx is a data analytics company that offers a subscription-based
  16 platform for customers to access, prepare, and analyze data from a multitude of
  17 sources, and then deploy and share analytics at scale to make data-driven decisions.
  18 Essentially, it purports to be a software company that makes data analysis for
  19 business entities more efficient and streamlined, so that corporate managers at those
  20 entities can focus on running their business, rather than figuring out how to analyze
  21 data.
  22          A.    Alteryx Portrays Itself As A Revenue Growth Story, But That
                    Growth Is Artificially Boosted By Manipulating Revenue
  23
                    Following An Accounting Change
  24
              18. Generally    Accepted    Accounting    Principles   (“GAAP”)    are   the
  25
        conventions, rules, and procedures necessary to define accepted accounting
  26
        practices at a particular time and against which financial presentations should be
  27
        measured. GAAP are the official accounting standards codified and primarily
  28
                                 AMENDED CLASS ACTION COMPLAINT
                                                5
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 10 of 52 Page ID #:485




    1 promulgated by the Financial Accounting Standards Board (“FASB”).                 The
    2 conceptual framework for financial accounting and reporting rules is set forth in the
    3 Statement of Financial Accounting Concepts (“FASCON”) promulgated by the
    4 FASB.
    5        19. FASB revised its Accounting Standards Codification provision for
    6 revenue from ASC 605 to ASC 606 effective at the end of 2018. This revision
    7 enabled Alteryx to greatly increase the appearance of revenue growth—but for new
    8 contracts only— by allowing Alteryx to aggressively pull-forward revenue from
    9 future periods into the present. For example, if Alteryx has a client willing to enter
   10 a three-year contract at $100 per year ($300 total value contract), under ASC 606,
   11 the Company would recognize $120 as revenue immediately. Then, the remaining
   12 $180 of the total would be recognized over three years, or $60 per year of additional
   13 revenue on top of the immediate $120 recognition. Therefore under ASC 606, the
   14 Company could recognize $180 in the first year. By contrast, under ASC 605, the
   15 Company could just recognize $100 in the first year as revenue could only be
   16 recognized linearly over the contract term (i.e. either $8.33 per month ($300/36
   17 months ) or $100 per year ($300/3 years)).
   18        20. The difference is even more pronounced during the first quarter when
   19 the contract is signed. For instance, under ASC 605, just 8.3%2 of the contract’s
   20 value would be recognized as revenue during the quarter of signing. By contrast,
   21 under ASC 606, as much as 45% is booked as revenue during the first quarter.3
   22
        2
        Calculated as follows: The $300 notional value contract is recognized at $8.33 per
   23 month, or $25 for a quarter. $25 divided into $300 equals 8.3%.
   24 3
        Calculated as follows: 40% of the $300 notional value contract is recognized
   25 immediately (.40 x $300 = $120). Then, the remaining $180 is recognized in the
   26 periods when the amount is billed, at $5 per month ($180 / 36 months). That means
      on top of the initial $120 being booked immediately, an additional 3 months’, or $15
   27 of revenue, or $135 is booked in the first quarter. $135 divided into $300 equals
   28 45%.
                                 AMENDED CLASS ACTION COMPLAINT
                                                6
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 11 of 52 Page ID #:486




    1        21. It also means that, if no additional contracts are signed, then the last
    2 period of the contract will show a sharp decline in revenue under ASC 606, or a
    3 revenue cliff. For instance, if $180 of the hypothetical $300 contract is recognized
    4 in the first year ($120 immediately, $60 over the next 12 months), then the third
    5 year will show just $60 in reported revenue. Thus, as contract expiration
    6 approaches, new contracts are needed, or revenue significantly declines.         By
    7 contrast, under the old rule, contracts that were “ripped and replaced” would create
    8 no such revenue anomalies since revenue was recognized linearly.
    9        22. The table below compares how a $300 contract, with a 3-year term,
   10 payable at $100 per year would appear as revenue under ASC 606 and under the old
   11 rule ASC 605. Because ASC 606 allowed for front-loading, it made a “rip and
   12 replace” scheme a highly effective means of boosting the appearance of revenue
   13 growth at a SaaS company even when actual sales growth was flagging.
   14                         At contract   FY 1        FY 2        FY 3       Total
                               signing
   15
        Revenue
   16   recognized under         $120       $180         $60         $60       $300
   17   ASC 606
           Percent of total
   18      contract              40%        60%         20%          20%       100%
   19      recognized as
           revenue
   20   Revenue
        recognized under          $0        $100        $100        $100       $300
   21
        ASC 605
   22      Percent of total
   23      contract               --        33%         33%          33%       100%
           recognized as
   24      revenue
   25
   26
   27
   28
                                 AMENDED CLASS ACTION COMPLAINT
                                                7
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 12 of 52 Page ID #:487




    1         B.     Alteryx Instructs Its Sales Force To Replace Profitable Deals With
                     Lower Margin Contracts Over Longer Durations To Increase
    2
                     Near-Term Revenue
    3
              23. The Company was able to continue its growth story by sacrificing long-
    4
        term revenue for short-term gain. While Alteryx publicly discloses that it employs a
    5
        land-and-expand software sales strategy—i.e., focusing on sales to existing
    6
        customers—to drive incremental revenue, the Company also surreptitiously employs
    7
        an undisclosed rip-and-replace scheme to boost its revenue.
    8
              24. According to CW1, a former Alteryx Director of Global Deal Desk,
    9
        from April 2019 until February 2020,4 Alteryx engaged in rip and replace by
   10
        transferring existing customers into longer term deals at a lower price.5
   11
        Restructuring the contracts in this way generates more immediate revenue on
   12
        Alteryx’s financial statements under ASC 606, though this comes (or will come) at
   13
        the expense of future periods.
   14
              25. In other words, rip and replace is a value-destroying proposition. In the
   15
        short run, as new contracts are both signed and renegotiated, revenue will increase
   16
        rapidly—because Alteryx recognizes a significant portion of revenue immediately
   17
        after re-negotiating each deal.
   18
   19
   20
   21
   22
        4
        CW1 reported to VP of Revenue Tim Olaerts, who in turn reported to Rubin. CW1
   23 oversaw a team of approximately twenty people responsible for approving deals
   24 (making sure the contract had the appropriate terms and signatures) and making sure
      bookings were accurately captured in Salesforce databases.
   25
      5
   26 CW1 described instances of rip and replace when sales reps approached customers,
      closed them on a 2-year or 3-year deal, and then shortly after signing those deals, re-
   27 negotiated just months later into another three-year contract (with the same
   28 customer) at an even lower price.
                                  AMENDED CLASS ACTION COMPLAINT
                                                 8
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 13 of 52 Page ID #:488




    1        C.    After Rip-And-Replace Opportunities Become Saturated, And
                   Thus Unsustainable, Revenue Growth Wanes, And Defendants Try
    2
                   To Refocus The Market Away From Looking At Revenue Towards
    3              ARR
    4        26. Unlike revenue, which can be front-loaded, ARR represents the
    5 annualized value of Alteryx’s contracts at the end of the quarter. So using the
    6 hypothetical three-year contract example above, if Alteryx closes a 3-year deal for
    7 $300 in total contract value (payable at $100 per year), the ARR for that deal would
    8 be $100.
    9       27. The table below compares how that $300 contract appears as revenue
   10 and as ARR. For years two and three, ARR exceeds GAAP revenue under ASC
   11 606, assuming the contract is not renewed at any point over the three years. The
   12 highlighted cells indicate which metric shows a higher amount. In a single discrete
   13 deal, revenue is higher in the beginning, ARR is higher at the end.
   14                      At contract       FY 1        FY 2         FY 3     Total
   15                        signing
   16       ARR               $100          $100        $100         $100      $300
   17       Revenue           $120          $180         $60         $60       $300
   18       under ASC
   19       606
   20       Source: Figures provided by August 20, 2020 research report by JMP
   21       Securities, quoting Alteryx SVP, Karen Moran.
   22        28. Aided in part by the revenue change from ASC 605 to ASC 606,
   23 Alteryx reported impressive revenue growth shortly after the rule change. For
   24 instance, in Q1 2019 through Q4 2019 (the four quarters immediately following the
   25 accounting switch), quarterly revenue grew 51%, 59%, 65%, and 75% on a year-
   26 over-year basis, respectively.
   27        29. ARR was less impressive, and even could have suggested to investors
   28 that revenue growth figures were overstated by the rip-and-replace strategy. Even
                                AMENDED CLASS ACTION COMPLAINT
                                               9
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 14 of 52 Page ID #:489




    1 though Alteryx had provided ARR figures in the past, following the announcement
    2 that the Company would be implementing ASC 606, Defendants chose to disclose
    3 only revenue (and not ARR) figures: the former showcasing the Company in the
    4 most promising light, given the growth narrative touted to investors.
    5        30. This intended effect is supported by CW1, who stated that ARR was a
    6 key metric to understand the Company’s prospects and that when revenue grows
    7 faster than ARR, it is a red flag. Specifically, CW1 believed that because ARR
    8 growth was significantly less than revenue growth, the Company continued to focus
    9 on revenue, where it had been exceeding analysts’ forecast. That discrepancy, or
   10 red flag, is why the Company did not consistently discuss ARR, according to CW1.
   11        31. That Defendants were only providing the inflated revenue figures
   12 instead of the ARR figures that more accurately reflected Alteryx’s financial
   13 condition was confirmed by the Company when, after the Class Period and
   14 Defendant Stoecker left Alteryx, it disclosed historical ARR by quarter. These
   15 historical ARR figures reflect revenue growth that substantially exceeds ARR
   16 growth. For example, revenue growth on a quarter-over-quarter basis for the 2019
   17 fiscal third and fourth quarters was 26.1% and 50.9%, respectively, whereas ARR
   18 growth was only 6.4% and 14.3% for the same periods:6
   19
   20
   21
   22
   23
   24
   25
   26   6
        The bolded figures indicate which metric showed stronger growth. The blue coded
   27 figures indicate when the Company resumed disclosing ARR (as ARR for Q1
   28 through Q4 2019 was not disclosed until Q3 2020).
                                AMENDED CLASS ACTION COMPLAINT
                                              10
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 15 of 52 Page ID #:490




    1
                                                          2019                                     2020
    2                                   Q1         Q2             Q3       Q4            Q1        Q2              Q3
        GAAP Revenue                    76          82            103.4     156         108.9      96.2       129.7
    3   Year-over-Year Growth          51%         59%            65%      75%          43%        17%         25%
        Quarter-over-Quarter Growth   -14.8%       7.9%          26.1%    50.9%        -30.2%     -11.7%      34.8%
    4
    5   ARR                            281.9      306.7          326.3    372.8        404.9       432.3       449.5
        Year-over-Year Growth          41%        NM*             NM       NM          44%         41%         38%
    6   Quarter-over-Quarter Growth               8.8%           6.4%     14.3%        8.6%        6.8%        4.0%

    7
        *NM stands for "not measurable." It is not measurable because 2Q through 4Q 2018 ARR remains undisclosed
    8
    9           32. As the above table shows, while Alteryx’s rapid revenue growth
   10 continued in 2019, it had greatly slowed in the beginning of the 2020 fiscal year. In
   11 fact (and as shown below), Q4 2019 represented the high-water mark, or the edge of
   12 the revenue cliff, in Alteryx’s quarterly revenue, in part because revenue that could
   13 have otherwise been recorded during later quarters had already been pulled into that
   14 period or earlier periods through Alteryx’s rip-and-replace tactics. In other words,
   15 once its revenue enhancing rip-and-replace opportunities became saturated, Alteryx
   16 needed a way to assure investors about the looming revenue drop off illustrated
             7
   17 below:
   18
   19
   20
   21
   22
   23
   24
   25
   26   7
        This is confirmed by Alteryx SVP of Strategic Finance Karen Moran’s disclosure
   27 on February 24, 2020 that management knew “coming into the [second] quarter”
   28 that Q2 2020 “would be challenging.”
                                         AMENDED CLASS ACTION COMPLAINT
                                                       11
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 16 of 52 Page ID #:491




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11         D.    Alteryx Announces 2019 Fiscal Results And Provides 2020 Fiscal
                    Guidance Without Disclosing The Rip-And-Replace Scheme Or
   12
                    ARR
   13
              33. On February 13, 2020, the Company announced its 2019 fiscal year and
   14
        Q4 financial results. Specifically, the Company disclosed that revenue for the fourth
   15
        quarter of 2019 was $156.5 million, an increase of 75% compared to revenue of
   16
        $89.2 million in the fourth quarter of 2018. In addition, revenue for the full year
   17
        2019 was $417.9 million, an increase of 65% compared to revenue of $253.6 million
   18
        for the full year 2018. Moreover, the Company provided revenue guidance of
   19
        between $105 million and $108 million, an increase of 38% to 42% year-over-year,
   20
        for Q1 2020; and revenue guidance of between $555 million and $565 million, an
   21
        increase of 33% to 35% year-over-year, for the 2020 fiscal year.
   22
              34. Defendant Stoecker touted the Company’s position going forward,
   23
        noting that “As we head into a new decade, we believe Alteryx’s unique position in
   24
        the market coupled with continued favorable market trends, such as investments in
   25
        digital transformation initiatives, provides significant runway for future growth.”
   26
        However, nowhere in this announcement or the earnings call that same day did
   27
        Defendants disclose the existence of the rip-and-replace scheme or its impact on the
   28
                                 AMENDED CLASS ACTION COMPLAINT
                                               12
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 17 of 52 Page ID #:492




    1 Company, including that it had cannibalized long-term growth for short-term profits,
    2 and that the Company faced a revenue cliff in the future.
    3        35. The Company’s stock increased $13.70 per share, up 9.49%, to close on
    4 February 14, 2020 at $158.00 per share, on unusually heavy trading volume.
    5        E.     Alteryx Reports A Weak Q1 2020 ARR And Lowers Its 2020
                    Revenue Guidance, Partially Admitting That Revenue Growth Is
    6
                    Impacted By Timing, But Fails To Disclose The Full Revenue
    7               Picture
    8        36.    On May 6, 2020, the Company issued a press release reporting its Q1
    9 2020 results. Therein, the Company posted Q1 2020 revenue of $108.8 million, a
   10 43% increase from the prior year, and gave Q1 2020 revenue guidance of between
   11 $91 to $95 million, which represented an increase of just 10% to 15% from the prior
   12 year. Additionally, the Company withdrew its 2020 fiscal year guidance that was
   13 only provided one quarter earlier on February 13, 2020. Moreover, the Company
   14 reintroduced ARR—a metric not previously disclosed since before the revenue
   15 accounting change—and touted that ARR exceeded $400 million for the first time
   16 “despite an abrupt and significant change in customer buying behavior later in the
   17 quarter.”8
   18        37. Thereafter, the Company’s share price fell $3.54, or 2.9%, to close at
   19 $118.96 per share on May 7, 2020, on heavy trading volume.
   20        38. When Defendants gave this new revenue guidance, they were aware of,
   21 yet failed to disclose, the material risks that their earlier revenue inflation scheme
   22 would have—and later did have—on subsequent quarters’ revenue and ARR.
   23      39. The ARR figure itself was also inflated by Alteryx’s use of adoption
   24
   25
   26
   27   8
        The official story for the ARR now being disclosed was, according to Stoecker,
   28 that “we wanted to give everyone some comfort on the health of the business. . . .”
                                 AMENDED CLASS ACTION COMPLAINT
                                               13
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 18 of 52 Page ID #:493




    1 licenses.9 Adoption licenses are short-term contracts (often for less than one year)
    2 and are not intended to recur in the future. Including adoption licenses in ARR is
    3 misleading because the metric purports to represent annual and recurring revenue—
    4 characteristics which do not describe adoption licenses.
    5        40. As CW1 explained, adoption licenses became more prevalent over
    6 CW1’s tenure at the Company and were a “big part of the selling promotion” overall
    7 at Alteryx. Indeed, as the Company would later admit, the use of adoption licenses
    8 would double from Q1 2020 to Q2 2020. The increase adoption license use was an
    9 attempt to increase incremental revenue in the short term to cover for the long-term
   10 shortfall in revenue from the rip-and-replace strategy.10
   11        41. Despite Defendants’ partial disclosure of weakening revenue, the
   12 combination of (a) the Company’s failure to disclose a looming revenue cliff from
   13 its rip-and-replace practices, (b) Defendants’ failure to provide prior quarter ARR,
   14 (which would have enabled investors to see the trend in the figure), and (c)
   15 Defendants’ failure to disclose that ARR had been inflated by short-term and
   16 nonrecurring adoption licenses, collectively left investors with a misleading picture
   17 of Alteryx’s prospects. By omitting historical ARR comparators and the rip-and-
   18 replace scheme, Defendants purposefully masked Alteryx’s slowdown in revenue,11
   19 as well as the imminent revenue cliff.
   20   9
       While the Company disclosed the use of adoption licenses during Q1 2020, it did
   21 not quantify how adoption licenses impacted revenue or ARR, nor did the Company
   22 disclose that ARR includes adoption licenses.
        10
   23    In a post-Class Period confirmation, the Company revised its definition of ARR
   24 whereby it admitted that “[b]oth multi-year contracts and contracts with terms less
      than one year are annualized by dividing the total committed contract value by the
   25 number of months in the subscription term and then multiplying by twelve.” In
   26 other words, the additional disclosure confirms that contracts with durations of less
      than 12 months, such as adoption licenses, are included within ARR.
   27
      11
          Again, if the Company had actually provided quarterly disclosure of ARR,
   28 investors would have been able to calculate that the ARR had been growing
                                 AMENDED CLASS ACTION COMPLAINT
                                               14
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 19 of 52 Page ID #:494




    1        42. That Defendants misled the market is confirmed by analysts’ initial
    2 reactions to Q1 2020 ARR. For instance, Guggenheim noted that Alteryx’s revenue
    3 “guide for Q2 ‘20 implies quite a bit of slowdown vs. Q1 ‘20, but we would assume
    4 that there is an element of conservatism in that guide… This gives us some comfort
    5 that the revenue and billings growth disparity could have been timing-related and
    6 revenue growth might not have been impacted materially by any duration
    7 tailwind.”
    8        F.    The Company Reveals The True Impact Of Its Rip-And-Replace
                   Scheme
    9
   10        43.   On August 6, 2020, Alteryx announced its second quarter 2020
   11 financial results, reporting Q2 2020 revenue of $96.2 million and providing 2020
   12 revenue guidance of $460 to $465 million, which was well below the guidance the
   13 Company gave on February 13, 2020, for 2020 revenue of $555 million to $565
   14 million.
   15        44.   The Company also disclosed its second consecutive quarter of ARR
   16 performance metrics. ARR in Q2 2020 was $430.3 million, just 6% higher than the
   17 reported ARR from the prior quarter. Once analysts digested the muted ARR growth
   18 from the prior quarter, the additional disclosure revealed exactly why CW1
   19 described early revenue growth that exceeds ARR growth as a red flag: because it
   20 indicates that the current revenue is unsustainable and not indicative of future
   21 performance whereas ARR more accurately reflects future likely revenue.
   22        45.   On the earnings call on August 6, 2020, the Company also disclosed a
   23 doubling of adoption licenses during the second quarter, reflecting in part the
   24 Company’s desperation to secure new contracts as its earlier rip-and-replace scheme
   25
   26
      substantially less than revenue throughout all of 2019. But instead of doing that,
   27 Defendants gave ARR at the first (and then only) point when ARR growth exceeded
   28 revenue growth.
                                AMENDED CLASS ACTION COMPLAINT
                                              15
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 20 of 52 Page ID #:495




    1 had made it far more difficult for the Company to re-negotiate existing customers
    2 into longer-term deals—because they had already been locked into them.
    3          46.   Analysts were surprised by Alteryx’s Q2 2020 results, and by the
    4 Company’s FY 2020 guidance. For instance, on August 7, 2020, Cowen Analyst,
    5 Derrick Wood commented that “[t]he shortfall was very surprising, and we expect
    6 shares to be pressured.” In fact, even though the Company tried to place blame on
    7 the pandemic,12 one analyst (Guggenheim) wrote that the pandemic was only a
    8 contributing factor to Alteryx’s GAAP revenue guide down, and something else was
    9 amiss:
   10          Although the disruption caused by the pandemic is a factor, we also
               worry about broader execution and demand challenges as our math
   11
               shows that new ARR added by the company has remained almost flat
   12          for two years in a row, and based on its FY20 guide is expected to be
               flat again. We downgrade from BUY to Neutral.
   13
   14                                           ***
   15
               For Q2’20 AYX said its ARR was over $430m and grew 40% y/y.
   16          However, since ARR is a cumulative metric, it would be more
               appropriate to look at the q/q growth in ARR to get a sense of the ‘new
   17
               ARR’ added in the quarter. Based on AYX’s disclosure that its ARR
   18   12
         For example, the Company clearly tried to blame the pandemic for its revenue
   19 issues, stating in its 10-Q filed on August 7 that:
   20
             During the three and six months ended June 30, 2020, we continued to
   21        experience significant changes in customer buying behavior that began
   22        in March as a result of the impact of the COVID-19 pandemic,
             including decreased customer engagement and delayed sales cycles.
   23        Specifically, economic challenges that enterprise customers in certain
   24        verticals have experienced, as well as weakness in our commercial
             segment that targets small- and medium-sized businesses, have
   25        adversely impacted the length of the sales cycle and the expansion and
   26        new business sales with these customers. As a result of these changes,
             we experienced a decrease in revenue from the three months ended
   27        June 30, 2020 as compared to the three months ended March 31, 2020
   28        and deterioration in near-term demand….

                                  AMENDED CLASS ACTION COMPLAINT
                                                16
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 21 of 52 Page ID #:496




    1         crossed $400m in Q1’20 , and its disclosure that its ARR in Q2’20
              was -430m, we calculate that “new ARR” added in Q2’20 was -$20m
    2
              and was down [year-over-year] and [quarter-over-quarter].
    3
              47.   The Company’s share price fell $47.62, or more than 28%, to close at
    4
        $121.38 per share on August 7, 2020, on heavy trading volume, and continued to
    5
        decline over the next trading session by $12.15, or 10%, to close at $109.23 per
    6
        share on August 10, 2020, also on heavy trading volume. For the two days, the
    7
        stock cumulatively declined $59.77 per share, or 35.37%.
    8
              G.    Only After The Company’s Long-Standing CEO Is Replaced Does
    9
                    Alteryx Provide Metrics That Confirm Defendants Were Aware
   10               That Revenue Was Decelerating And That ARR Was Touted To
                    Conceal This Fact
   11
   12         48. On October 2, 2020, after more than 20 years leading the Company, but
   13 less than two months after the truth of Defendants’ revenue manipulation became
   14 known, Defendant Stoecker “resigned” as CEO and was immediately replaced by a
   15 member on the Board of Directors.
   16     49. Thereafter, roughly one month after Stocker’s separation from the
   17 Company, on November 5, 2020, the Company disclosed its ARR in every quarter,
   18 including for historical quarters as far back as Q1 2019. This enabled investors to
   19 calculate both year-over-year and sequential ARR growth over time, and compare
   20 that to revenue growth, which as discussed above, demonstrate that the revenue was
   21 inflated by the rip-and-replace scheme.
   22        50. On January 4, 2021, just a few months after Stoecker’s removal as CEO,
   23 Alteryx’s Chief Revenue Officer, Scott Jones, also left the Company “to pursue
   24 outside opportunities.”
   25 V.      DEFENDANTS’ MATERIALLY FALSE AND/OR MISLEADING
              STATEMENTS AND OMISSIONS ISSUED DURING THE CLASS
   26         PERIOD

   27         51. Throughout the Class Period, Defendants were aware or were reckless
   28 in not knowing that the Company was engaged in a rip-and-replace sales scheme so
                                 AMENDED CLASS ACTION COMPLAINT
                                               17
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 22 of 52 Page ID #:497




    1 that it could immediately recognize more revenue and maintain the appearance of
    2 revenue growth, and that this scheme relied on taking future periods’ revenue and
    3 book it in the present, which created a substantial, undisclosed risk to Alteryx’s
    4 future revenue. Yet, they failed to disclose the true condition of the Company to the
    5 public during the Class Period.
    6        A.     Defendants’ False And Misleading Statements Disseminated To the
                    Public On February 13, 2020
    7
    8        52. On February 13, 2020, the Company issued a press release entitled,
    9 “Alteryx Announces Fourth Quarter and Full Year 2019 Financial Results.”
   10 Therein, the Company, in relevant part, stated:
   11        Alteryx, Inc. (NYSE: AYX), revolutionizing business through data
             science and analytics, today announced financial results for its fourth
   12        quarter and full year ended December 31, 2019.
   13
             “Alteryx delivered record results for the fourth quarter and the full year
   14        2019, driven by strong execution and positive industry tailwinds,” said
   15        Dean Stoecker, CEO of Alteryx, Inc. “Companies across the globe are
             increasingly turning to Alteryx to help drive better data-driven
   16        outcomes. As we head into a new decade, we believe Alteryx’s unique
   17        position in the market coupled with continued favorable market trends,
             such as investments in digital transformation initiatives, provides
   18        significant runway for future growth.”
   19
             Fourth Quarter 2019 Financial Highlights
   20
   21              Revenue: Revenue for the fourth quarter of 2019 was $156.5
                    million, an increase of 75%, compared to revenue of $89.2
   22               million in the fourth quarter of 2018.
   23
                                                ***
   24
   25        Full Year 2019 Financial Highlights
   26
                   Revenue: Revenue for the full year 2019 was $417.9 million, an
   27               increase of 65%, compared to revenue of $253.6 million for the
                    full year 2018.
   28
                                 AMENDED CLASS ACTION COMPLAINT
                                               18
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 23 of 52 Page ID #:498




    1
                                                 ***
    2
    3         Financial Outlook
    4
              As of February 13, 2020, guidance for the first quarter of 2020 and full
    5         year 2020 is as follows:
    6
              First Quarter 2020 Guidance:
    7
    8             Revenue is expected to be in the range of $105.0 million to
                   $108.0 million, an increase of 38% to 42% year-over-year.
    9
   10                                            ***

   11         Full Year 2020 Guidance:
   12
                  Revenue is expected to be in the range of $555.0 million to
   13              $565.0 million, an increase of 33% to 35% year-over-year.
   14
              53. The statements in ¶52 were materially misleading when made because
   15
        they omitted the following material facts necessary to make the statements not
   16
        misleading: (a) that the Company was engaged in the rip-and-replace scheme to pull
   17
        future revenue into earlier reporting periods, which cannibalized long-term growth
   18
        for short-term profits and created a revenue cliff for the Company in the foreseeable
   19
        future; and (b) undisclosed risks to future revenue from the rip-and-replace scheme
   20
        made the Company’s financial guidance unreasonable and without basis.
   21
              54. On February 13, 2020, the Company held a conference call with
   22
        analysts and investors to discuss its 2019 fiscal year and fourth quarter financial
   23
        results. Therein, Defendant Rubin, in relevant part, stated:
   24
              Revenue upside in the fourth quarter was due to the following factors.
   25         First, we had another quarter of strong execution. As previously
   26         mentioned, our Q4 bookings grew 81% year-over-year. Second, we
              closed a record number of large deals, with an over 150% growth in
   27         deals over $1 million and an over 80% increase in deals over $500,000.
   28         Third, we did see a modest sequential increase in contract duration. For
                                  AMENDED CLASS ACTION COMPLAINT
                                                19
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 24 of 52 Page ID #:499




    1         the full year 2019, our average contract duration was exactly 2.0 years.
    2
              55. The statements in ¶54 were materially misleading when made because
    3
        they omitted the following material facts necessary to make the statements not
    4
        misleading: (a) that the Company was engaged in the rip-and-replace scheme to pull
    5
        future revenue into earlier reporting periods, which cannibalized long-term growth
    6
        for short-term profits and created a revenue cliff for the Company in the foreseeable
    7
        future; and (b) undisclosed risks to future revenue from the rip-and-replace scheme
    8
        made the Company’s financial guidance unreasonable and without basis.
    9
              56. During the Q&A portion of the earnings call, the impact of contract
   10
        duration on revenue was specifically discussed when an analyst asked for a
   11
        historical data point for comparison, yet Stoecker and Rubin failed to disclose the
   12
        impact of rip-and-replace and gave an evasive response:
   13
              TYLER MAVERICK RADKE: So you talked about the very strong
   14         bookings growth that -- in Q4 here. We obviously have revenue growth
              at 75%. And I appreciate the granularity on the duration of 2.0, but
   15
              maybe -- could you help us understand what duration has been at a
   16         granular level maybe a year ago and just if there’s a way to think
              about a duration-adjusted or annualized bookings growth for the full
   17
              year of 2019 just so we can kind of help understand the impact of
   18         duration on overall bookings growth.
   19         STOECKER: Yes. Thanks, Tyler. So we’ve been talking, even as we
   20         were kind of preparing for the IPO and going through conversations,
              that the average contract duration has been 2 years. Obviously, that’s an
   21         average. And so we thought it would be helpful to provide a little bit
   22         more precision for 2019. But I think the point is that going back as
              early as 2016, our average duration has still been in that range. Now we
   23         have seen some improvement in the back half of 2019 but not to the
   24         extent that it actually affected the averages. So in any event, I think that
              that at least illustrates the stability in the customer decision around
   25         duration that we’ve seen over 3 or 4 years.
   26
              RUBIN: Let me also add that it’s an expected effect of becoming a
   27         critical component of their analytic framework in organizations. You
   28         can expect them as they see more and more value to want to sign up

                                  AMENDED CLASS ACTION COMPLAINT
                                                20
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 25 of 52 Page ID #:500




    1        for longer-term deals. Again, affirmation that the strategy we’ve put
             together for many, many years now is paying off in spades.
    2
    3        57. The statements in ¶56 were materially false or misleading when made,
    4 or omitted material facts necessary to make the statements not misleading because
    5 the Individual Defendants failed to disclose that Alteryx that had been pushing
    6 discounted rates to customers offered longer term deals as part of the “rip-and-
    7 replace” front-loading scheme.
    8        58. Additionally, during the earnings call, Rubin maintained that there
    9 “wasn’t anything unique”      about the divergence between billings and revenue
   10 growth:
   11          DERRICK WOOD: I’ll pick up on that topic. So the spread,
               Kevin, between reported revenue growth and reported billings
   12          growth has really expanded in Q3 and more in Q4. Sounds like
   13          it’s mostly due to duration and product mix. But you did make a
               comment that you have more bookings that have invoices in on
   14          January 1. So I guess was there kind of an unusual mix that caused
   15          a higher percentage of bookings that didn’t get invoiced until
               January 1 and we should see that in deferred revenue in Q1? Any
   16          way to provide some more color on that?
   17
               KEVIN RUBIN: Yes. Thanks, Derrick. So as we’ve mentioned
   18          before, the calculated billings number that I think you’re referring
   19          to, it has noise in it. One of the dynamics that you described is, in
               fact, correct. We have contracts that their billing schedule are
   20          different, if you will, or fall over into the next quarter. So it does
   21          provide a difference in -- between the billings growth calc that
               you’re looking at and the actual revenue growth. We have
   22          coterminous contracts where customers are adding on mid-cycle.
   23          That often will drive a -- less than an annual billing because you’re
               billing them just through the next period. So there’s a number of
   24          reasons why those numbers may be different. There wasn’t
   25          anything per se in Q4 that was unique other than, as we’ve called
               out both last quarter and this quarter, just the dynamic that we do
   26          have a large number of year-end deals that ultimately trigger in
   27          January.
   28          JAMES WOOD: And just to clarify, the 35% to 40% recognized
                                AMENDED CLASS ACTION COMPLAINT
                                              21
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 26 of 52 Page ID #:501




    1              up front, it was, again, at the high end of that range?
    2
                   KEVIN RUBIN: I didn’t actually provide any color on that in the
    3              prepared remarks, but it did skew to the high end of the range.
    4
              59. The statements in ¶58 were materially false or misleading when made,
    5
        or omitted material facts necessary to make the statements not misleading because
    6
        Rubin failed to disclose that it was Alteryx pushing existing customers (not the other
    7
        way around) to enter into longer-term deals at lower rates as part of the rip-and-
    8
        replace scheme which had caused this divergence between the two metrics.
    9
              B.       Defendants’ False And Misleading Statements Disseminated To the
   10                  Public On February 24, 2020
   11         60. On February 24, 2020, Rubin gave a presentation to investors at the
   12 JMP Securities Technology Conference. During that presentation, Rubin, in relevant
   13 part, stated:
   14         PATRICK D. WALRAVENSI: …to know that there is a huge debate
   15         going on among investors -- I mean I’ve had so many calls, which
              was, Pat, where is -- we’re doing the math, we’re trying to figure out,
   16         is this a 38% grower? Or is it a 50% grower? You grew 75%, right? So
   17         what are sort of the key 2 or 3 points that you feel like you would like
              to convey to investors at this time? What are the key messages you
   18         guys want to get across?
   19
              KEVIN RUBIN: . . . Our revenue is basically bookings-based,
   20         essentially. Product mix has some influence on how much of our
   21         revenue gets recognized upfront versus over time. But that’s probably
              not the largest driver. And then bookings, of course, are influenced by
   22         the duration of the contracts that we enter into, which are typically 1-
   23         year contracts and/or 3-year contracts. We have done more and more
              coterminal contracts. So as customers that may have multiyear
   24         contracts in place with us go through expansion and upgrades. We will
   25         often co-term those interim period contracts to their kind of standard
              renewal period. So the real fundamental question is, if you don’t
   26         believe revenue growth is indicative of kind of a normalized growth
   27         rate then what is the next best metric? We don’t necessarily think
              billings are. It’s a noisy metric. It’s subject to the underlying contracts
   28         that we enter into. So then I would defer to looking at bookings.
                                     AMENDED CLASS ACTION COMPLAINT
                                                   22
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 27 of 52 Page ID #:502




    1         Contract duration has been, on average, 2 years going back to 2015. So
              pretty stable over a long period of time. And as we reported for the
    2
              most recent year, 2019, the duration averaged exactly 2.0.
    3
              WALRAVENSI So the key point is, look at...
    4
    5         KEVIN RUBIN: Look, I still think, at the end of the day, revenue is...
    6
              WALRAVENSI Look at revenue, Pat.
    7
              61. The statements in ¶60 were materially false or misleading when made,
    8
        or omitted material facts necessary to make the statements not misleading because
    9
        Rubin failed to disclose that it was Alteryx pushing existing customers to enter into
   10
        longer-term deals at lower rates as part of the rip-and-replace scheme.
   11
              C.     Defendants’ False And Misleading Statements Disseminated To the
   12
                     Public On May 6, 2020
   13
              62. On May 6, 2020, the Company issued a press release entitled, “Alteryx
   14
        Announces First Quarter 2020 Financial Results.”         Therein, the Company, in
   15
        relevant part, stated:
   16
              Alteryx, Inc. (NYSE: AYX), revolutionizing business through data
   17         science and analytics, today announced financial results for its first
   18         quarter ended March 31, 2020.
   19         “Alteryx delivered solid results and crossed over $400 million in
   20         annual recurring revenue in the first quarter, despite an abrupt and
              significant change in customer buying behavior late in the quarter,”
   21         said Dean Stoecker, CEO of Alteryx, Inc. “In these challenging times,
   22         we believe the importance of data has never been greater, and we
              remain focused on and committed to helping our customers leverage
   23         data to better navigate these circumstances.”
   24
                                                 ***
   25
   26                 Revenue: Revenue for the first quarter of 2020 was $108.8
                       million, an increase of 43%, compared to revenue of $76.0
   27
                       million in the first quarter of 2019.
   28
                                  AMENDED CLASS ACTION COMPLAINT
                                                23
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 28 of 52 Page ID #:503




    1                                          ***
    2
             Financial Outlook
    3
             As of May 6, 2020, we are providing guidance for the second quarter of
    4
             2020 as described below. Given uncertainties related to the ongoing
    5        novel coronavirus and coronavirus disease, or COVID-19 pandemic,
             and rapidly changing global economic environment, we are
    6
             withdrawing our previously issued full-year 2020 guidance provided on
    7        February 13, 2020.
    8
             Second Quarter 2020 Guidance:
    9
   10               Revenue is expected to be in the range of $91.0 million to
                     $95.0 million, an increase of 10% to 15% year-over-year.
   11
   12        63. The statements in ¶62 were materially misleading when made because

   13 they omitted the following material facts necessary to make the statements not
   14 misleading: (a) that the Company was engaged in the rip-and-replace scheme to pull
   15 future revenue into earlier reporting periods, which cannibalized long-term growth
   16 for short-term profits and created a revenue cliff for the Company in the foreseeable
   17 future; and (b) undisclosed risks to future revenue from the rip-and-replace scheme
   18 made the Company’s financial guidance unreasonable and without basis.
   19 Additionally, the statements in ¶62 regarding ARR were materially misleading when
   20 made because they omitted that the Company’s ARR included adoption licenses that
   21 are short-term contracts that are not intended to recur in the future.
   22       64. On May 6, 2020, the Company held a conference call with analysts and

   23 investors to discuss its 2020 first quarter financial results. Therein, Defendant
   24 Stoecker, in relevant part, stated:
   25        Despite the abrupt slowdown we saw in March, which I will discuss
             further in a moment, Q1 results were solid. Revenue was $109 million,
   26        an increase of 43% year-over-year, driven by a favorable product
   27        mix, resulting in the upfront portion of revenue recognition being at
             the high end of the range and an average contract duration of
   28        approximately 2 years, consistent with prior periods….
                                 AMENDED CLASS ACTION COMPLAINT
                                               24
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 29 of 52 Page ID #:504




    1
                                                ***
    2
    3         Now turning to our outlook. The current macroeconomic environment
              is clearly in a state of turmoil, and we expect it will continue to
    4
              negatively impact our business. Given the evolving situation with
    5         COVID-19 and the increased uncertainty it has created for businesses
              across the globe, at the present time, we cannot reasonably predict the
    6
              impact on our full year 2020 financial results. As a result, we are
    7         withdrawing our previous full year guidance and do not intend to
              provide financial guidance for the full year 2020 at this time. However,
    8
              based on the Q2 quarter-to-date activity, coupled with the ratable
    9         portion of our revenue that will be recognized in Q2, we believe we
   10         have sufficient visibility to provide 02 guidance for revenue,
              operating income and EPS. For 02, nearly 2/3 of our revenue will be
   11         recognized from deferred revenue and scheduled multiyear billings,
   12         approximately 15% is expected from contract renewals, and the
              remainder will be generated from net new business closed in the
   13         quarter. We have historically seen between 80% and 85% of in-period
   14         bookings coming from existing customers, which is generally in line
              with what we saw in the first quarter.
   15
   16                                           ***

   17         In summary, while we are in unprecedented times, we believe Alteryx
   18         remains well positioned given our strong product market fit, significant
              market opportunity given the low penetration into our total addressable
   19         market, powerful business model capable of delivering strong levels of
   20         profitability and operating cash flow, and our solid financial position
              with approximately $1 billion of cash on the balance sheet. We have
   21         demonstrated the financial discipline of balancing investment for
   22         growth while maintaining profitability. We plan to continue to manage
              our cost structure based on top line dynamics in line with historical
   23         levels of profitability.
   24
              65.   The statements in ¶64 were materially misleading when made because
   25
        they omitted the following material facts necessary to make the statements not
   26
        misleading: (a) that the Company was engaged in the rip-and-replace scheme to pull
   27
        future revenue into earlier reporting periods, which cannibalized long-term growth
   28
                                 AMENDED CLASS ACTION COMPLAINT
                                               25
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 30 of 52 Page ID #:505




    1 for short-term profits and created a revenue cliff for the Company in the foreseeable
    2 future; and (b) undisclosed risks to future revenue from the rip-and-replace scheme
    3 made the Company’s financial guidance unreasonable and without basis.
    4        66. Moreover, in response to a question from an analyst, Defendant Rubin
    5 in relevant part stated:
    6        TYLER MAVERICK RADKE, SENIOR ASSOCIATE, CITIGROUP
             INC, RESEARCH DIVISION: Hope you are all staying safe and
    7
             healthy. I wanted to follow-up on just trying to better unpack the
    8        guidance here for the second quarter, because I think obviously, that
             was -- that came in a lot lower than people were expecting. I guess,
    9
             given that you have seen kind of business trends in April in line with
   10        maybe where things were last year, I mean, I guess what’s the reason
             why you expect, I guess, the bookings pattern to be so severe? And
   11
             then I would just love to better understand any more -- better
   12        understand the framework around duration? I know about 2 years is
             what you said, Kevin, but maybe if you could just help us understand if
   13
             you’re expecting duration to be a headwind in the second quarter so we
   14        could better understand the moving pieces associated with the revenue
   15        guidance?

   16        DEAN A. STOECKER: Tyler, Dean. I’ll let Kevin follow-up with
             some comments. But just as a reminder to everyone on the call, there’s
   17        really kind of 2 factors at play. One is, while we are completely
   18        subscription-based, we are not 100% ratable. And so we don’t have
             perfect visibility into the entire run rate. We’ve got visibility into
   19        roughly 60%, 65% from the balance sheet. And as an analytics
   20        company, the second part of this is, if you put bad data in, you get bad
             data out. And so we leverage our own platform on all of the KPIs that
   21        will indicate when things might change for us. We still don’t have all
   22        the information that would give us better visibility. And I think that the
             April performance is actually fairly strong. We’ve always been
   23        conservative, even though we’ve seen some glimmers of hope in April.
   24        It turns out, of the logos we brought in, in April, 35% of them were
             actually in the highly impacted verticals. That’s also some silver lining
   25        in this. But as you know, we’ve been fairly conservative. Kevin?
   26
             KEVIN RUBIN: Yes. Thanks, Tyler. Just a couple of things. I think to
   27        Dean’s point, given that we don’t have front portion to our revenue,
   28        there is a heightened impact in the current environment to that. We also

                                 AMENDED CLASS ACTION COMPLAINT
                                               26
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 31 of 52 Page ID #:506




    1        have typically seen our quarters back-end loaded in the sense that we
             do more business in the third month of the quarter than we tend to do
    2
             early in the quarter. So based on our visibility, guidance is what we
    3        can reasonably see as we sit here today. And then finally, your
             question with respect to duration, we’ve actually not really seen a
    4
             material shift in duration either in Q1 nor in the beginning of Q2. So
    5        I would not describe duration as a headwind at the moment.
    6        67. The statements in ¶66 were materially misleading when made because
    7 they omitted the following material facts necessary to make the statements not
    8 misleading: (a) that the Company was engaged in the rip-and-replace scheme to pull
    9 future revenue into earlier reporting periods, which cannibalized long-term growth
   10 for short-term profits and created a revenue cliff for the Company in the foreseeable
   11 future; and (b) undisclosed risks to future revenue from the rip-and-replace scheme
   12 made the Company’s financial guidance unreasonable and without basis.
   13 VI.    LOSS CAUSATION
   14        68. During the Class Period, Plaintiffs and the Class purchased Alteryx’s
   15 securities at artificially inflated prices and were damaged thereby. The price of the
   16 Company’s securities significantly declined when the misrepresentations made to
   17 the market, and/or the information alleged herein to have been concealed from the
   18 market, and/or the effects thereof, were revealed or materialized, causing investors’
   19 losses.
   20        69. Defendants’ wrongful conduct, alleged herein, directly and proximately
   21 caused the economic loss suffered by Plaintiff and the Class. Defendants’
   22 misrepresentations and omissions caused and maintained the artificial inflation in
   23 Alteryx’s stock price throughout the Class Period until Defendants began to disclose
   24 the truth regarding the Company’s financial condition to the market.
   25        70. The truth regarding Alteryx’s financial condition and/or the true status
   26 of the Company’s revenue and sales was partially revealed, and/or the concealed
   27 risks materialized, on or about: May 6, 2020, August 6, 2020 and August 7, 2020.
   28
                                AMENDED CLASS ACTION COMPLAINT
                                              27
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 32 of 52 Page ID #:507




    1        71. On May 6, 2020, the Company issued a press release entitled, “Alteryx
    2 Announces First Quarter 2020 Financial Results.”          Therein, the Company, in
    3 relevant part, stated:
    4        Alteryx, Inc. (NYSE: AYX), revolutionizing business through data
             science and analytics, today announced financial results for its first
    5
             quarter ended March 31, 2020.
    6
             “Alteryx delivered solid results and crossed over $400 million in
    7
             annual recurring revenue in the first quarter, despite an abrupt and
    8        significant change in customer buying behavior late in the quarter,”
             said Dean Stoecker, CEO of Alteryx, Inc. “In these challenging times,
    9
             we believe the importance of data has never been greater, and we
   10        remain focused on and committed to helping our customers leverage
             data to better navigate these circumstances.”
   11
   12                                          ***
   13
                    Revenue: Revenue for the first quarter of 2020 was $108.8
   14                million, an increase of 43%, compared to revenue of $76.0
   15                million in the first quarter of 2019.

   16                                          ***
   17
             Financial Outlook
   18
   19        As of May 6, 2020, we are providing guidance for the second quarter of
             2020 as described below. Given uncertainties related to the ongoing
   20        novel coronavirus and coronavirus disease, or COVID-19 pandemic,
   21        and rapidly changing global economic environment, we are
             withdrawing our previously issued full-year 2020 guidance provided on
   22        February 13, 2020.
   23
                   Second Quarter 2020 Guidance:
   24
   25               Revenue is expected to be in the range of $91.0 million to
                     $95.0 million, an increase of 10% to 15% year-over-year.
   26
   27        72. The flagging forward revenue growth disclosed in the Company’s May
   28 6, 2020 earnings release partially informed the market of the revenue cliff created by
                                 AMENDED CLASS ACTION COMPLAINT
                                               28
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 33 of 52 Page ID #:508




    1 Defendants’ “rip and replace” front-loading scheme and adoption license practices,
    2 and was a materialization of the risks concealed by those undisclosed practices. The
    3 Company’s share price fell $3.54, or 2.9%, to close at $118.96 per share on May 7,
    4 2020, on heavy trading volume.
    5        73. On August 6, 2020, after the market closed, the Company issued a press
    6 release entitled, “Alteryx Announces Second Quarter 2020 Financial Results.”
    7 Therein, the Company, in relevant part, stated:
    8        Second Quarter 2020 Financial Highlights
    9
                   Revenue: Revenue for the second quarter of 2020 was $96.2
   10               million, an increase of 17%, compared to revenue of $82.0
   11               million in the second quarter of 2019.

   12                                          ***
   13
                   Ended the quarter with over $430.0 million in annual recurring
   14               revenue (ARR), an increase of over 40% year-over-year.
   15
                                               ***
   16
   17        Financial Outlook

   18        As of August 6, 2020, we are providing guidance for the third quarter
   19        of 2020 and full year 2020 based on current market conditions and
             expectations. We emphasize that the guidance is subject to various
   20        important cautionary factors referenced in the section entitled
   21        “Forward-Looking Statements” below, including risks and uncertainties
             associated with the COVID-19 pandemic. In addition, we also note that
   22        many of our customers are now operating under very challenging
   23        circumstances, especially those in industries highly impacted by the
             COVID-19 pandemic, and may re-evaluate their spend. The guidance
   24        we are providing today factors in the expected impacts of the COVID-
   25        19 pandemic based on information available to us today. Our guidance
             is also based on the assumption that significant headwinds will
   26        generally continue in the third and fourth quarters of 2020 and there
   27        will be uncertainty around new business and renewal timing or billings
             terms, particularly with customers in these highly impacted industries.
   28
                                 AMENDED CLASS ACTION COMPLAINT
                                               29
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 34 of 52 Page ID #:509




    1        Significant variation from these assumptions could cause us to modify
             our guidance higher or lower.
    2
    3        Third Quarter 2020 Guidance:
    4
                    Revenue is expected to be in the range of $111.0 million to
    5                $115.0 million, an increase of 7% to 11% year-over-year.
    6
                                                ***
    7
    8        Full Year 2020 Guidance:

    9               Revenue is expected to be in the range of $460.0 million to
   10                $465.0 million, an increase of 10% to 11% year-over-year.
                    Annual recurring revenue is expected to be approximately
   11                $500.0 million as of December 31, 2020, an increase of over
   12                30% year-over-year.
   13        74.    On this news, the Company’s stock price fell $47.62, or more than
   14 28%, to close at $121.38 per share on August 7, 2020, on unusually heavy trading
   15 volume.
   16        75.    On August 7, 2020, after the market closed, Alteryx filed its quarterly
   17 report on Form 10-Q with the SEC, in which it further disclosed that the Company
   18 “experienced a decrease in revenue from the three months ended June 30, 2020 as
   19 compared to the three months ended March 31, 2020 and deterioration in near-term
   20 demand. . . .” It also stated that the “decrease in subscription-based software license
   21 revenue . . . was primarily due to a decrease in sales to new and existing customers
   22 and average transaction size[.]”
   23        76. Alteryx’s revenue miss and explanation revealed that its revenue had
   24 been front-loaded, and was a materialization of the risks concealed by the
   25 misrepresentations and omissions alleged herein. The August 7, 2020 disclosures,
   26 coupled with the news from the prior day, resulted in the Company’s stock price
   27 declining $12.15, or 10%, to close at $109.23 per share on August 10, 2020, on
   28 unusually heavy trading volume.
                                 AMENDED CLASS ACTION COMPLAINT
                                               30
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 35 of 52 Page ID #:510




    1         77. During the Class Period, Plaintiffs and the Class purchased Alteryx
    2 securities at artificially inflated prices and were damaged thereby. The price of the
    3 Company’s securities significantly declined when the misrepresentations made to
    4 the market, and/or the information alleged herein to have been concealed from the
    5 market, and/or the effects thereof, were revealed, causing investors’ losses.
    6 VII. ADDITIONAL SCIENTER ALLEGATIONS
    7         78.    The Individual Defendants acted with scienter by virtue of: (a) their
    8 receipt of information reflecting the rip-and-replace scheme; (b) their intentional
    9 issuance of material misleading statements regarding the Company’s revenue and
   10 sales practices; and/or (c) their ultimate responsibility to ensure the accuracy of such
   11 statements and their reckless failure to do so. The Individual Defendants knew or
   12 were deliberately reckless in disregarding the materially false or misleading nature
   13 of the information they caused to be disseminated to the investing public.
   14         79. The Individual Defendants also knew or were deliberately reckless in
   15 disregarding that the material misrepresentations and omissions contained in the
   16 Company’s public statements would adversely affect the integrity of the market for
   17 the Company’s securities and would cause the price of such securities to be
   18 artificially inflated.   The Individual Defendants acted knowingly or in such a
   19 deliberately reckless manner as to constitute a fraud upon Plaintiff and the Class.
   20         A.    The Individual Defendants Profited Handsomely From Selling
                    Alteryx Shares At Inflated Prices
   21
   22         80.   Individual Defendants exploited the false appearance of revenue growth
   23 created by their rip-and-replace scheme to sell Alteryx stock at inflated prices for
   24 absolutely tremendous personal gains. For example, from the beginning of 2019,
   25 the two Individual Defendants have sold more than 1 million shares of stock for
   26 more than $120 million dollars in proceeds:
   27
   28
                                 AMENDED CLASS ACTION COMPLAINT
                                               31
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 36 of 52 Page ID #:511




    1                                            Total          Total Gross
                                                 Gross          Proceeds
    2                                            Shares
                                                 Sold
    3
                       Stoecker                  -539,467       $71,201,799
    4                  Rubin                     -469,009       $49,104,089
    5                  Combined                  -1,008,476     $120,305,888

    6
              81.   And not even close to all these insider sales were the result of automatic
    7
        pre-set Rule 10b5-1 plans. In fact, more than one-third were the result of trading on
    8
        the open market:
    9
                                                  Shares        Total
   10                                             Sold On       Gross
                                                  Open          Proceeds
   11                                             Market
   12                  Stoecker                   -279,219      $39,356,193
                       Rubin                      -119,183      $8,723,721
   13                  Combined                   -398,402      $48,079,914
   14
   15         82.   Likewise, the Individual Defendants’ Class Period stock sales resulting
   16 in tremendous financial windfalls. Stoecker made almost $53 million and Rubin
   17 almost $20 million in the two quarters at issue:
   18                                             Total         Total
                                                  Gross         Gross
   19                                             Shares        Proceeds
                                                  Sold
   20
                       Stoecker                   -382,930      $52,978,704
   21                  Rubin                      -135,602      $19,668,881
   22                  Combined                   -518,532      $72,647,585

   23
              83. During the Class Period, more than half of Stoecker’s transaction were
   24
        on the open market and were not Rule 10b5-1 plan transactions:
   25
                                                  Shares        Total
   26                                             Sold On       Gross
                                                  Open          Proceeds
   27                                             Market
   28                  Stoecker                   -202,930      $29,381,531
                                  AMENDED CLASS ACTION COMPLAINT
                                                32
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 37 of 52 Page ID #:512




    1         84. These tens of millions of dollars provided a very real incentive for the
    2 Individual Defendants to conceal the scheme to rip and replace. Disclosing the truth
    3 would have called into question Alteryx’s growth story and cost themselves and the
    4 Company’s other executives and directors the opportunity to sell hundreds of
    5 millions of dollars’ worth of personal holdings at inflated prices.
    6         B.     Longstanding Executives Directly Involved In The Scheme Were
                     Removed From Their Position Following Its Disclosure And
    7
                     Company Only Revealed ARR After The CEO’s Removal
    8
              85.   Defendant Stoecker was one of the co-founders of Alteryx in 1997 and
    9
        served as its CEO from its founding. Following the Class Period, on October 5,
   10
        2020, the Company announced that after almost 24 years as CEO, Stoecker had
   11
        resigned on October 2, 2020 and was replaced by one of the Company’s directors,
   12
        Mark Anderson.
   13
              86. Thereafter, one month after Stoecker’s resignation, on November 5,
   14
        2020, the Company finally disclosed its ARR for every quarter, enabling investors
   15
        to calculate both year-over-year and sequential ARR growth over time, and compare
   16
        that to revenue growth, which as discussed above, demonstrated that the revenue
   17
        was inflated by the rip-and-replace scheme.
   18
              87. Soon thereafter, on January 4, 2021, Alteryx’s Chief Revenue Officer,
   19
        Scott Jones, who had been at the Company in that position since February 2017, also
   20
        left the Company “to pursue outside opportunities.” He was replaced by Dean
   21
        Darwin that same day. In the press release announcing Darwin’s appointment, the
   22
        Company described the position as reporting directly to the CEO and to “lead the
   23
        global go-to-market (GTM) organization, including worldwide sales, channels and
   24
        all industry-specific GTM initiatives.”
   25
              88. The most logical inference from the departure of long-serving
   26
        executives, including the leader who oversaw worldwide sales, both of whom were
   27
        certainly directly involved in the Company’s revenue scheme, is that they knew (or
   28
                                  AMENDED CLASS ACTION COMPLAINT
                                                33
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 38 of 52 Page ID #:513




    1 at the very least deliberately ignored), that the Company’s revenue disclosures were
    2 misleading due to the revenue scheme.        Moreover, the fact that Alteryx only
    3 disclosed its ARR after Defendant Stoecker was replaced is further indicative of his
    4 knowledge of, or recklessness in not knowing about, the scheme.
    5        C.     Alteryx’s Sales Of Its Web Services Were The Company’s Core
                    Operations
    6
    7        89. Alteryx’s software service platform subscription sales is the core
    8 operations of the Company. Moreover, the figures at issue—sales revenue and
    9 sustained growth—were the most important metrics for the market to assess the
   10 Company’s prospects owing to the Company’s growth narrative. In fact, during
   11 earnings calls and other conferences, the Individual Defendants were specifically
   12 and repeatedly asked about revenue and growth rates. For example, Rubin was
   13 directly asked about what the “real” growth rate at Alteryx by an analyst at JMP
   14 securities following the Company at the start of the Class Period (“there is a huge
   15 debate going on among investors -- I mean I’ve had so many calls, which was, Pat,
   16 where is -- we’re doing the math, we’re trying to figure out, is this a 38% grower?
   17 Or is it a 50% grower? You grew 75%, right? So what are sort of the key 2 or 3
   18 points that you feel like you would like to convey to investors at this time?”).
   19        90. The Individual Defendants were aware of the details of Company’s sales
   20 practices and corresponding revenue and revenue growth; or if the Company’s CEO
   21 and CFO were unaware, their ignorance constitutes acting in such a deliberately
   22 reckless manner as to constitute a fraud and deceit upon Plaintiffs and other Class
   23 members. In either case, the only reasonable inference is that the Individual
   24 Defendants acted with scienter in concealing the Company’s sales practices and its
   25 resulting impact on Alteryx. Additionally, this inference is further supported by the
   26 fact that the Individual Defendants were specifically and repeatedly asked and
   27 responded to detailed questions about these issues as detailed above.
   28
                                AMENDED CLASS ACTION COMPLAINT
                                              34
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 39 of 52 Page ID #:514




    1            D.      The Company’s Accounting Firm Is Replaced Just As The
                         Accounting Rule Changes That Enable Defendants’ Scheme Come
    2
                         Into Effect
    3
                 91. In January 2019, Alteryx dismissed its auditor, Pricewaterhouse
    4
        Coopers LLC (“PwC”) and engaged Deloitte & Touche LLP (“Deloitte”) in PwC’s
    5
        place.        This dismissal occurred around the same time that Alteryx switched
    6
        accounting methods and it appears the scheme began.
    7
                 E.      CORPORATE SCIENTER ALLEGATIONS
    8
                 92. Each of the Individual Defendants was a high-ranking management-
    9
        level employee. The scienter of each of the Individual Defendants and of all other
   10
        management-level employees of Alteryx, including each high-ranking officer or
   11
        director, is imputable to Alteryx. The knowledge of each of these individuals
   12
        should therefore be imputed to the Company for the purposes of assessing corporate
   13
        scienter.
   14
                 93.     Even aside from the scienter of the Individual Defendants, the facts
   15
        alleged herein raise a strong inference of corporate scienter as to Alteryx as an
   16
        entity. Corporate scienter may be alleged independent of individual defendants
   17
        where a statement would have been approved by corporate officials sufficiently
   18
        knowledgeable about the company to know the statement was false. Here, the
   19
        statements alleged were made to the investing public regarding the Company’s
   20
        finances, business practices and growth—all important topics that would necessarily
   21
        require approval by appropriate corporate officers who, as alleged, had very
   22
        different information in their hands at the time from what was disclosed to the
   23
        investor.
   24
        VIII. CLASS ACTION ALLEGATIONS
   25
                 94. Plaintiffs bring this action as a class action pursuant to Federal Rule of
   26
        Civil Procedure 23(a) and (b)(3) on behalf of the Class, consisting of all individuals
   27
        and entities that purchased or acquired Alteryx securities between February 13, 2020
   28
                                     AMENDED CLASS ACTION COMPLAINT
                                                   35
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 40 of 52 Page ID #:515




    1 and August 7, 2020, inclusive, seeking remedies under Sections 10(b) and 20(a) of
    2 the Exchange Act.          Excluded from the Class are Defendants, the officers and
    3 directors of the Company (at all relevant times), members of their immediate
    4 families and their legal representatives, heirs, successors or assigns, and any entity
    5 in which Defendants have or had a controlling interest.
    6         95. The members of the Class are so numerous that joinder of all members
    7 is impracticable.        Throughout the Class Period, Alteryx’s shares were actively
    8 traded on the NYSE. While the exact number of Class members is unknown to
    9 Plaintiffs at this time and can only be ascertained through appropriate discovery,
   10 Plaintiffs believe that there are hundreds or thousands of members in the proposed
   11 Class. Millions of Alteryx shares were traded publicly during the Class Period on
   12 the NYSE.       As of April 30, 2020, Alteryx had 52,972,514 shares of Class A
   13 common stock outstanding and 12,988,715 shares of Class B common stock
   14 outstanding. Record owners and other members of the Class may be identified from
   15 records maintained by Alteryx or its transfer agent and may be notified of the
   16 pendency of this action by mail, using the form of notice similar to that customarily
   17 used in securities class actions.
   18         96. Plaintiffs’ claims are typical of the claims of the members of the Class
   19 as all members of the Class are similarly affected by Defendants’ wrongful conduct
   20 in violation of federal law that is complained of herein.
   21         97. Plaintiffs will fairly and adequately protect the interests of the members
   22 of the Class and has retained counsel competent and experienced in class action and
   23 securities litigation.
   24         98. Common questions of law and fact exist as to all members of the Class
   25 and predominate over any questions solely affecting individual members of the
   26 Class. Among the questions of law and fact common to the Class are:
   27               a.     whether the federal securities laws were violated by Defendants’
   28 acts as alleged herein;
                                    AMENDED CLASS ACTION COMPLAINT
                                                  36
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 41 of 52 Page ID #:516




    1               b.     whether statements made by Defendants to the investing public
    2 during the Class Period omitted and/or misrepresented material facts about the
    3 business, operations, and prospects of Alteryx;
    4               c.     whether Defendants knew or deliberately disregarded that their
    5 statements were false and misleading;
    6               d.     whether the price of Alteryx securities was artificially inflated
    7 because of Defendants’ conduct complained of herein; and
    8               e.     to what extent the members of the Class have sustained damages
    9 and the proper measure of damages.
   10         99. A class action is superior to all other available methods for the fair and
   11 efficient adjudication of this controversy since joinder of all members is
   12 impracticable. Furthermore, as the damages suffered by individual Class members
   13 may be relatively small, the expense and burden of individual litigation makes it
   14 impossible for members of the Class to individually redress the wrongs complained
   15 of herein. Moreover, there will be no difficulty in the management of this action as
   16 a class action.
   17 IX.      UNDISCLOSED ADVERSE FACTS
   18         100. The market for Alteryx’s shares was open, well-developed and efficient
   19 at all relevant times.     As a result of these materially false and/or misleading
   20 statements, and/or failures to disclose, Alteryx’s shares traded at artificially inflated
   21 prices during the Class Period. Plaintiffs and other members of the Class purchased
   22 or otherwise acquired Alteryx’s securities relying upon the integrity of the market
   23 price of the Company’s securities and market information relating to Alteryx, and
   24 have been damaged thereby.
   25         101. During the Class Period, Defendants materially misled the investing
   26 public, thereby inflating the price of Alteryx’s securities, by publicly issuing false
   27 and/or misleading statements and/or omitting to disclose material facts necessary to
   28 make Defendants’ statements, as set forth herein, not false and/or misleading. Said
                                  AMENDED CLASS ACTION COMPLAINT
                                                37
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 42 of 52 Page ID #:517




    1 statements and omissions were materially false and/or misleading in that they failed
    2 to disclose material adverse information and/or misrepresented the truth about
    3 Alteryx’s business, operations, and prospects as alleged herein.
    4         102. At all relevant times, the material misrepresentations and omissions
    5 particularized in this Complaint directly or proximately caused or were a substantial
    6 contributing cause of the damages sustained by Plaintiffs and other members of the
    7 Class. As described herein, during the Class Period, Defendants made or caused to
    8 be made a series of materially false and/or misleading statements about Alteryx’s
    9 financial well-being and prospects. These material misstatements and/or omissions
   10 had the cause and effect of creating in the market an unrealistically positive
   11 assessment of the Company and its financial well-being and prospects, thus causing
   12 the Company’s securities to be overvalued and artificially inflated at all relevant
   13 times. Defendants’ materially false and/or misleading statements during the Class
   14 Period resulted in Plaintiffs and other members of the Class purchasing the
   15 Company’s securities at artificially inflated prices, thus causing the damages
   16 complained of herein.
   17 X.      APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD- ON-
              THE-MARKET DOCTRINE)
   18
              103. The market for Alteryx’s shares was open, well-developed, and efficient
   19
        at all relevant times. As a result of the materially false and/or misleading statements
   20
        and/or failures to disclose, Alteryx’s securities traded at artificially inflated prices
   21
        during the Class Period. On July 9, 2020, the Company’s shares closed at a Class
   22
        Period high of $181.98 per share.       Plaintiffs and other members of the Class
   23
        purchased or otherwise acquired the Company’s shares relying upon the integrity of
   24
        the market price of Alteryx’s shares and market information relating to Alteryx, and
   25
        have been damaged thereby.
   26
              104. During the Class Period, the artificial inflation of Alteryx’s stock was
   27
        caused by the material misrepresentations and/or omissions particularized in this
   28
                                  AMENDED CLASS ACTION COMPLAINT
                                                38
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 43 of 52 Page ID #:518




    1 Complaint, which in turn caused the damages sustained by Plaintiffs and other
    2 members of the Class. As described herein, during the Class Period, Defendants
    3 made or caused to be made a series of materially false and/or misleading statements
    4 and/or omissions about Alteryx’s business, prospects, and operations.            These
    5 material misstatements and/or omissions created an unrealistically positive
    6 assessment of Alteryx and its business, operations, and prospects, thus causing the
    7 price of the Company’s shares to be artificially inflated at all relevant times, and
    8 when disclosed, negatively affected the value of the Company’s shares.
    9 Defendants’ materially false and/or misleading statements and/or omissions during
   10 the Class Period resulted in Plaintiffs and other members of the Class purchasing the
   11 Company’s shares at such artificially inflated prices, and each of them has been
   12 damaged as a result.
   13          105. At all relevant times, the market for Alteryx’s shares was an efficient
   14 market for the following reasons, among others:
   15                a.    Alteryx stock met the requirements for listing, and was listed and
   16 actively traded on the NYSE, a highly efficient and automated market;
   17                b.    As a regulated issuer, Alteryx filed periodic public reports with
   18 the SEC and/or the NYSE;
   19                c.    Alteryx regularly communicated with public investors via
   20 established market communication mechanisms, including through regular
   21 dissemination of press releases on the national circuits of major newswire services
   22 and through other wide-ranging public disclosures, such as communications with the
   23 financial press and other similar reporting services; and
   24                d.    Alteryx was followed by securities analysts employed by
   25 brokerage firms who wrote reports about the Company, and these reports were
   26 distributed to the sales force and certain customers of their respective brokerage
   27 firms.     Each of these reports were publicly available and entered the public
   28 marketplace; and/or
                                 AMENDED CLASS ACTION COMPLAINT
                                               39
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 44 of 52 Page ID #:519




    1               e.     The average daily trading volume for Alteryx stock during the
    2 Class Period was 1,860,637 shares, with more than 52,972,514 shares of Class A
    3 common stock outstanding and 12,988,715 shares of Class B common stock
    4 outstanding as of April 30, 2020, and a market capitalization reaching just over $18
    5 billon during the Class Period.
    6         106. As a result of the foregoing, the market for Alteryx’s shares promptly
    7 digested current information regarding Alteryx from all publicly available sources
    8 and reflected such information in Alteryx’s stock price. Under these circumstances,
    9 all purchasers of Alteryx’s shares during the Class Period suffered similar injury
   10 through their purchase of Alteryx’s securities at artificially inflated prices and a
   11 presumption of reliance applies.
   12         107. A Class-wide presumption of reliance is also appropriate in this action
   13 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. U.S., 406
   14 U.S. 128 (1972), because the Class’ claims are, in large part, grounded on
   15 Defendants’ material misrepresentations and/or omissions.        Because this action
   16 involves Defendants’ failure to disclose material adverse information regarding the
   17 Company’s business operations and financial prospects—information that
   18 Defendants were obligated to disclose—positive proof of reliance is not a
   19 prerequisite to recovery. All that is necessary is that the facts withheld be material
   20 in the sense that a reasonable investor might have considered them important in
   21 making investment decisions. Given the importance of the Class Period material
   22 misstatements and omissions set forth above, that requirement is satisfied here.
   23 XI.     INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND
              BESPEAKS CAUTION DOCTRINE
   24
              108. The statutory safe harbor and/or bespeaks caution doctrine applicable to
   25
        forward-looking statements under certain circumstances does not apply to any of the
   26
        allegedly false statements pleaded in this Complaint.
   27
              109. The statements alleged to be false and misleading herein all relate to
   28
                                  AMENDED CLASS ACTION COMPLAINT
                                                40
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 45 of 52 Page ID #:520




    1 then-existing facts and conditions.      In addition, to the extent certain of the
    2 statements alleged to be false may be characterized as forward looking, they were
    3 not identified as “forward-looking statements” when made and/or there were no
    4 meaningful cautionary statements identifying important factors that could cause
    5 actual results to differ materially from those in the purportedly forward-looking
    6 statements.
    7        110. In the alternative, to the extent that the statutory safe harbor is
    8 determined to apply to any forward-looking statements pleaded herein, Defendants
    9 are liable for those false forward-looking statements because at the time of each of
   10 those forward-looking statements was made, the speaker had actual knowledge that
   11 the forward-looking statement was materially false or misleading, and/or the
   12 forward-looking statement was authorized or approved by an executive officer of
   13 Alteryx knowing that the statement was false or misleading when made.
   14 XII. CLAIMS
   15                                   FIRST CLAIM
                     Violations of Section 10(b) of the Exchange Act and
   16
                            Rule 10b-5 Promulgated Thereunder
   17                               Against All Defendants
   18        111. Plaintiffs repeat and re-allege each allegation contained above as if fully
   19 set forth herein.
   20        112. This claim is asserted against all Defendants and is based on Section
   21 10(b) of the Exchange Act.
   22        113. During the Class Period, Defendants carried out a plan, scheme and
   23 course of conduct which was intended to and, throughout the Class Period, did: (i)
   24 deceive the investing public, including Plaintiffs and other Class members, as
   25 alleged herein; and (ii) cause Plaintiffs and other members of the Class to purchase
   26 Alteryx’s shares at artificially inflated prices. In furtherance of this unlawful
   27 scheme, plan and course of conduct, Defendants took the actions set forth herein.
   28        114. Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
                                AMENDED CLASS ACTION COMPLAINT
                                              41
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 46 of 52 Page ID #:521




    1 made untrue statements of material fact and/or omitted to state material facts
    2 necessary to make the statements not misleading; and (iii) engaged in acts, practices,
    3 and a course of business which operated as a fraud and deceit upon the purchasers of
    4 the Company’s shares in an effort to maintain artificially high market prices for
    5 Alteryx’s shares in violation of Section 10(b) of the Exchange Act and Rule 10b-5.
    6 All Defendants were either primary participants in the wrongful and illegal conduct
    7 charged herein or were controlling persons as alleged below.
    8         115. Defendants, individually and in concert, directly and indirectly, by the
    9 use, means or instrumentalities of interstate commerce and/or of the mails, engaged
   10 and participated in a continuous course of conduct to conceal adverse material
   11 information about Alteryx’s financial well-being and prospects, as specified herein.
   12         116. Defendants employed devices, schemes and artifices to defraud, while
   13 in possession of material adverse non-public information and engaged in acts,
   14 practices, and a course of conduct as alleged herein in an effort to assure investors of
   15 Alteryx’s value and performance and continued growth, which included the making
   16 of, or the participation in the making of, untrue statements of material facts and/or
   17 omitting to state material facts necessary in order to make the statements made
   18 about Alteryx and its business operations and prospects, in light of the
   19 circumstances under which they were made, not misleading, and engaged in
   20 transactions, practices, and a course of business which operated as a fraud and deceit
   21 upon the purchasers of the Company’s shares during the Class Period.
   22         117. Each of the Individual Defendants’ primary liability, and controlling
   23 person liability, arises from the following facts: (i) the Individual Defendants were
   24 high-level executives and/or directors at the Company during the Class Period and
   25 members of the Company’s management team or had control thereof; (ii) each of
   26 the Individual Defendants, by virtue of their responsibilities and activities as a
   27 senior officer and/or director of the Company, was privy to and participated in the
   28 creation, development and reporting of the Company’s internal budgets, plans,
                                 AMENDED CLASS ACTION COMPLAINT
                                               42
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 47 of 52 Page ID #:522




    1 projections and/or reports; (iii) each of the Individual Defendants enjoyed
    2 significant personal contact and familiarity with the other Individual Defendants and
    3 was advised of, and had access to, other members of the Company’s management
    4 team, internal reports and other data and information about the Company’s finances,
    5 and operations at all relevant times; and (iv) each of the Individual Defendants was
    6 aware of the Company’s dissemination of information to the investing public which
    7 they knew and/or recklessly disregarded was materially false and misleading.
    8        118. Defendants had actual knowledge of the misrepresentations and/or
    9 omissions of material facts set forth herein or acted with reckless disregard for the
   10 truth in that they failed to ascertain and to disclose such facts, even though such
   11 facts were available to them.       Defendants’ material misrepresentations and/or
   12 omissions were done knowingly or recklessly and for the purpose and effect of
   13 concealing Alteryx’s financial well-being and prospects from the investing public
   14 and supporting the artificially inflated price of its securities. As demonstrated by
   15 Defendants’ overstatements and/or misstatements of the Company’s business,
   16 operations, financial well-being, and prospects throughout the Class Period,
   17 Defendants, if they did not have actual knowledge of the misrepresentations and/or
   18 omissions alleged, were reckless in failing to obtain such knowledge by deliberately
   19 refraining from taking those steps necessary to discover whether those statements
   20 were false or misleading.
   21        119. Because of the dissemination of the materially false and/or misleading
   22 information and/or failure to disclose material facts, as set forth above, the market
   23 price of Alteryx’s shares was artificially inflated during the Class Period.      In
   24 ignorance of the fact that the market price of the Company’s shares was artificially
   25 inflated, and relying directly or indirectly on the false and misleading statements
   26 made by Defendants, or upon the integrity of the market in which the shares traded,
   27 and/or in the absence of material adverse information that was known to or
   28 recklessly disregarded by Defendants, and not disclosed in public during the Class
                                  AMENDED CLASS ACTION COMPLAINT
                                                43
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 48 of 52 Page ID #:523




    1 Period, Plaintiffs and the other members of the Class acquired Alteryx’s shares
    2 during the Class Period at artificially high prices, and were damaged thereby.
    3          120. At the time of said misrepresentations and/or omissions, Plaintiffs and
    4 other members of the Class were ignorant of their falsity and believed them to be
    5 true. Had Plaintiffs and the other members of the Class and the marketplace known
    6 the truth regarding the Company’s misrepresentations, which were not disclosed by
    7 Defendants, Plaintiffs and other members of the Class would not have purchased or
    8 otherwise acquired their Alteryx shares, or, if they had acquired such shares during
    9 the Class Period, they would not have done so at the artificially inflated prices
   10 which they paid.
   11          121. Because of the foregoing, Defendants violated Section 10(b) of the
   12 Exchange Act and Rule 10b-5 promulgated thereunder.
   13          122. As a direct and proximate result of the Section 10(b) Defendants’
   14 wrongful conduct, Plaintiffs and the other members of the Class suffered damages in
   15 connection with their respective purchases and acquisitions of Alteryx securities
   16 during the Class Period.
   17                                     SECOND CLAIM
                           Violations of Section 20(a) of the Exchange Act
   18
                                 Against the Individual Defendants
   19
               123. Plaintiffs repeat and re-allege each and every allegation contained above
   20
        as if fully set forth herein.
   21
               124. This claim is asserted against the Individual Defendants and is based on
   22
        Section 20(a) of the Exchange Act.
   23
               125. The Individual Defendants acted as controlling persons of Alteryx
   24
        within the meaning of Section 20(a) of the Exchange Act as alleged herein. By
   25
        virtue of their high-level positions, and their ownership and contractual rights,
   26
        participation in and/or awareness of the Company’s operations and/or intimate
   27
        knowledge of the false financial statements filed by the Company with the SEC and
   28
                                    AMENDED CLASS ACTION COMPLAINT
                                                  44
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 49 of 52 Page ID #:524




    1 disseminated to the investing public, the Individual Defendants had the power to
    2 influence and control and did influence and control, directly or indirectly, the
    3 decision-making of the Company, including the content and dissemination of the
    4 various statements which Plaintiffs contend are false and misleading.              The
    5 Individual Defendants were provided with, or had unlimited access to, copies of the
    6 Company’s reports, press releases, public filings and other statements alleged by
    7 Plaintiffs to be misleading prior to and/or shortly after these statements were issued
    8 and had the ability to prevent the issuance of the statements or cause the statements
    9 to be corrected.
   10        126. In particular, each of the Individual Defendants had direct and
   11 supervisory involvement in the day-to-day operations of the Company and,
   12 therefore, is presumed to have had the power to control or influence the particular
   13 statements giving rise to the securities law violations as alleged herein and exercised
   14 the same.
   15        127. As set forth above, Alteryx and the Individual Defendants each violated
   16 Section 10(b) and Rule 10b-5 by their acts and/or omissions as alleged in this
   17 Complaint.     Because of their positions as controlling persons, the Individual
   18 Defendants are thus liable pursuant to Section 20(a) of the Exchange Act for
   19 Alteryx’s primary Exchange Act Section 10(b) violations.            As a direct and
   20 proximate result of the Individual Defendants’ wrongful conduct, Plaintiffs and
   21 other members of the Class suffered damages in connection with their purchases of
   22 the Company’s Shares during the Class Period.
   23 XIII. PRAYER FOR RELIEF
   24        WHEREFORE, Plaintiffs pray for relief and judgment, as follows:
   25        (a)    A determination that this action is a proper class action under Rule 23
   26 of the Federal Rules of Civil Procedure;
   27        (b)    An award of compensatory damages in favor of Plaintiffs and the other
   28 Class members against all Defendants, jointly and severally, for all damages
                                 AMENDED CLASS ACTION COMPLAINT
                                               45
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 50 of 52 Page ID #:525




    1 sustained due to Defendants’ wrongdoing, in an amount to be proven at trial,
    2 including interest thereon;
    3        (c)    An award to Plaintiffs and the Class of their reasonable costs and
    4 expenses incurred in this action, including counsel fees and expert fees;
    5        (d)    Such other and further relief as the Court may deem just and proper.
    6 XIV. JURY TRIAL DEMANDED
    7        Plaintiffs hereby demand a trial by jury.
    8 Dated: January 28, 2021                 Respectfully submitted,
    9
                                              GLANCY PRONGAY & MURRAY LLP
   10
   11
                                              By: s/ Casey E. Sadler
   12                                         Robert V. Prongay
                                              Casey E. Sadler
   13
                                              Raymond D. Sulentic
   14                                         1925 Century Park East, Suite 2100
                                              Los Angeles, California 90067
   15
                                              Telephone: (310) 201-9150
   16                                         Facsimile: (310) 201-9160
   17                                         Email:      rprongay@glancylaw.com
                                                          csadler@glancylaw.com
   18                                                     rsulentic@glancylaw.com
   19
                                              POMERANTZ LLP
   20                                         Joshua B. Silverman
   21                                         Michael Krzywicki
                                              10 South LaSalle Street, Suite 3505
   22                                         Chicago, Illinois 60603
   23                                         Telephone: (312) 377-1181

   24
   25
   26
   27
   28
                                 AMENDED CLASS ACTION COMPLAINT
                                               46
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 51 of 52 Page ID #:526




    1                                     Jennifer Patifi
                                          100 Glendon Avenue, 15th Floor
    2
                                          Los Angeles, California 90024
    3                                     Telephone: (310) 405-7190
    4
                                          Counsel for Alejandro Handal, Steven
    5                                     Cardoza, and Homayon Farnoodymeher and
                                          Lead Counsel for the Class
    6
    7                                     THE LAW OFFICES OF FRANK R.
                                          CRUZ
    8
                                          Frank R. Cruz (SBN 216587)
    9                                     1999 Avenue of the Stars, Suite 1100
   10                                     Los Angeles, CA 90067
                                          Telephone: (310) 914-5007
   11                                     Email: fcruz@frankcruzlaw.com
   12
                                          THE SCHALL LAW FIRM
   13                                     Brian Schall
   14                                     2049 Century Park East, Suite 2460
                                          Los Angeles, California 90067
   15                                     Telephone: (424) 303-1964
   16                                     Facsmile: (877) 590-0482
                                          Email: brian@schallfirm.com
   17
   18                                     Additional Counsel

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                              AMENDED CLASS ACTION COMPLAINT
                                            47
Case 8:20-cv-01540-DOC-JDE Document 41 Filed 01/28/21 Page 52 of 52 Page ID #:527




    1               PROOF OF SERVICE BY ELECTRONIC POSTING
    2        I, the undersigned say:
    3        I am not a party to the above case and am over eighteen years old. On
    4 January 28, 2021, I served true and correct copies of the foregoing document, by
    5 posting the document electronically to the ECF website of the United States District
    6 Court for the Central District of California, for receipt electronically by the parties
    7 listed on the Court’s Service List.
    8        I affirm under penalty of perjury under the laws of the United States of
    9 America that the foregoing is true and correct. Executed on January 28, 2021 at Los
   10 Angeles, California.
   11
   12                                               s/ Casey E. Sadler
                                                    Casey E. Sadler
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
